Name: Council Regulation (EEC) No 3228/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' , falling within subheading 38.08 A of the Common Customs Tariff (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 81 Official Journal of the European Communities No L 325/9 COUNCIL REGULATION (EEC) No 3228/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais resineux', falling within subheading 38.08 A of the Common Customs Tariff (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members,Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by HAS ADOPTED  ¢,S REGULATION : the Commission, Article 1 1 . During the period 1 January to 31 December 1982 the Common Customs Tariff duty for rosin, including 'brais resineux', falling within subheading 38.08 A shall be totally suspended within the limits of a Community tariff quota of 1 6 000 tonnes. 2. Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession . Whereas production in the Community of rosin falling within subheading 38.08 A of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immedi ­ ately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount ; whereas, in order not to jeopardize the balance of the market for this product and to ensure parallel development in outlets for Community production and satisfactory security of supplies for user industries, the volume of the Community tariff quota should be fixed at 1 6 000 tonnes : Article 2 The Community tariff quota referred to in Article 1 shall be allocated as follows among the Member States : (tonnes) Benelux 3 167 Denmark 27 Germany 5 845 Greece 1 France 2 535 Ireland 5 Italy 1 334 United Kingdom 3 086 Whereas, in view of the negligible size of such a quota in comparison with the Community's requirements, a system of utilization should, without derogating from the Community nature of the tariff quota, be provided for based on a single allocation between the Member States ; whereas this allocation may be calculated pro rata on the basis of the import requirements of each Member State, coming from third countries not associ ­ ated with , or linked to, the Community by a preferen ­ tial agreement ; whereas, in order to safeguard the Community nature of the quota, a share should be allocated to Ireland by levying the same quantity on the volume of the quota ; whereas, calculated in such a manner, this allocation is as set out in Article 2 ; Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question established in their territory have free access to the shares allocated to them. Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of No L 325/10 Official Journal of the European Communities 13 . 11 . 81 Article 52. The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for free circulation . Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 Article 6 At the Commissions request, Member States shall inform it of the imports actually charged against their shares. This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1981 . For the Council The President K. BAKER